Opinion by
Henderson, J.,
' The defendant was the owner of a life estate in two lots in the city of Scranton. Richard McHugh and his brother and sister were the owners of the remainder. Negotiations had been in progress from time to time for several months prior to July, 1902, between- Richard McHugh, representing himself and brother and sister, and the defendant, looking to a sale of the life estate to the owners of the remainder. The parties were not able to agree on a price,- however, and the negotiation was broken off. The plaintiff alleged that about July 10, 1902, the defendant solicited his services to induce Richard McHugh to purchase her interest in the property, and as an inducement so to do, promised the plaintiff that if he would aid her “ by solicitation of and recommendation to and influence of plaintiff” with McHugh, in making sale to said McHugh and his brother and sister of the defendant’s interest in the land referred to, the defendant would pay to the plaintiff when she had made the sale contemplated, five per cent of the sum she might receive for her interest in the property; that he accepted the proposition of the defendant, and in pursuance thereof devoted a, great deal of time to the service- of the defendant, used his influence with Richard McHugh, interviewed him frequently in reference to the property, and in every way encouraged, solicited and recommended -to McHugh the purchase of the defendant’s -interest therein. The plaintiff’s evidence in support of his claim was corrobqrated to some extent by the testimony of other witnesses.- The defendant positively denied that she ever entered into any such agreement with the plaintiff, or that she had any *601understanding with him in regard to the sale of the property. This evidence raised a direct issue of fact and the case was submitted to the jury in a clear, impartial and adequate charge by the learned judge of the court below. The action was not brought for commissions for procuring the sale of the property. The plaintiff did not introduce the purchaser to the defendant. They had been in conference for a long time, but had not reached an agreement on a sale of the property. According to the plaintiff, the defendant desired his assistance in inducing McHugh to buy because of his supposed influence with the latter. The plaintiff’s undertaking was not to bring about a sale, but to bring such influence as he could to bear on McHugh to induce him to purchase. The plaintiff’s conferences with McHugh continued until within a. short time before the sale which was agreed upon finally between the defendant and McHugh directly. If the agreement were as claimed by the plaintiff, and he acted diligently and in good faith as alleged, he performed his part of the agreement and is entitled to compensation. The contract alleged was not an unlawful one. The parties were sui juris. Whether it was probable that the defendant would have entered into such an agreement, and whether it was reasonable or not, were proper subjects for the consideration of the jury; they cannot now be considered by us. The defendant’s appeal was ■ necessarily to the jury, and its finding is conclusive under the evidence. The offer of evidence set forth in the first assignment of error was properly rejected. It did not tend to negative the plaintiff’s allegation that a contract was made, at the time alleged by him. How much weight the plaintiff’s influence had in inducing McHugh to finally purchase the property we do not know; nor is it material from the plaintiff’s standpoint, as he did not undertake to warrant or procure a sale.
The judgment is affirmed.